Filed by Burlington Northern Santa Fe Corporation pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934 Subject Company:Burlington Northern Santa Fe Corporation Commission File No.:1-11535 On November 9, 2009, Burlington Northern Santa Fe Corporation (“BNSF”) published a letter to employees from the CEO in connection with the proposed acquisition by Berkshire Hathaway Inc. of BNSF. A copy of the letter follows: T o all employees: On Nov. 2, our Board of Directors approved an agreement for Burlington Northern Santa Fe Corporation (BNSF) to be acquired by Berkshire Hathaway Inc., the company started and led by the legendary investor Warren Buffett. A news release was issued detailing the agreement. You can read the content of that release in the following pages.This is a great development for BNSF and its workforce, and is an outstanding recognition of the remarkable work each of you does to produce superior performance for our stakeholders. We should all be pleased by this endorsement of our strategic vision and the way BNSF management and employees operate our company.In 2006, Berkshire Hathaway first acquired BNSF shares. Since that time, their holdings increased to 22.6 percent of the Company’s outstanding shares today. Berkshire Hathaway and Warren Buffett have gained a further appreciation for our franchise, employees, management team and long-term opportunities for our business to help meet the growing needs in the U.S.supply chain. While this agreement will result in a change of ownership, you won’t notice many other changes. We will be an operating subsidiary of Berkshire Hathaway led by our current management. The Vision and Values that have directed our company in the past will continue to guide us. We’ll continue to be headquartered in Fort Worth and continue to serve our customers’ needs by remaining focused on Safety, Service, Velocity, Productivity and Community.The agreement is subject to BNSF shareholder approval, Department of Justice review and approval by other appropriate government entities. The transaction is expected to be completed during the first quarter of 2010. We know you will have questions. To address these, you can go to our intranet and Web site www.bnsf.com for frequently asked questions and status reports on this transaction. In the interim, we all need to continue our focus on operating our railroad safely and with the efficiency, productivity and service levels important to our customers. Matt Rose Chairman, President and CEO Berkshire Hathaway Inc. to acquire Burlington Northern Santa Fe Corporation (BNSF) for $100 per share in cash and stock BNSF will continue to operate from its Fort Worth, Texas, headquarters and will become a wholly owned subsidiary of Berkshire Hathaway FORT WORTH, TEXAS / OMAHA, NEB. – Nov. 3, 2009 – The boards of directors of Berkshire Hathaway Inc. (NYSE: BRK.A; BRK.B) and Burlington Northern Santa Fe Corporation (BNSF; NYSE: BNI) announced a definitive agreement for Berkshire Hathaway to acquire for $100 per share in cash and stock the remaining 77.4 percent of outstanding BNI shares not currently owned to increase its holdings to 100 percent. Based on the number of outstanding BNI shares (including shares currently owned by Berkshire) on Nov. 2, 2009, the transaction is valued at approximately $44 billion, including $10 billion of outstanding BNSF debt, making it the largest acquisition in Berkshire Hathaway history.“Our country’s future prosperity depends on its having an efficient and well-maintained rail system,” said Warren E.Buffett, Berkshire Hathaway chairman and chief executive officer.“Conversely, America must grow and prosper for railroads to do well. Berkshire’s $34 billion investment in BNSF is a huge bet on that company, CEO Matt Rose and his team, and the railroad industry.“Most important of all, however, it’s an all-in wager on the economic future of the United States,” said Mr. Buffett. “I love these bets.” “We are thrilled to have the opportunity to become a part of the Berkshire Hathaway family,” said Matthew K. Rose, Burlington Northern Santa Fe chairman, president and chief executive officer.“We admire Warren’s leadership philosophy supporting long-term investment that will allow BNSF to focus on future needs of our railroad, our customers and the U.S. transportation infrastructure.This transaction offers compelling value to our shareholders and is in the best interests of all of our constituents, including our customers and employees.” Terms of the Transaction The definitive agreement provides that each share of BNI common stock will at the election of the shareholder be converted into the right to receive either (i) a cash payment of $100.00 or (ii) a variable number of shares of Berkshire Hathaway Class A or Class B common stock, subject to proration if the elections do not equal approximately 60 percent in cash and 40 percent in stock. The stock component of the consideration is subject to a “collar” whereby the value of each Berkshire Hathaway share received is fixed at $100.00 if the price of Berkshire Hathaway Class A stock at closing is between approximately $80,000.00 and approximately $125,000.00 per share. If the value of Berkshire Hathaway Class A stock is outside of this collar range at closing, then the number of shares received of Berkshire Hathaway Class A stock will be fixed at either 0.001253489 per BNI share for values below the collar range, or 0.000802233 per BNI share for values above the collar range. The shareholder may receive Class A or, in lieu of fractional Class A shares, equivalent economic value of Class B Berkshire Hathaway shares, subject to certain limitations as described in the definitive agreement. The transaction requires approval by holders of two-thirds of BNI’s outstanding shares (other than shares held by Berkshire Hathaway), and customary closing conditions, including Department of
